Title: To Benjamin Franklin from William Temple Franklin, 7 September 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					
						Dear and Hond Sir,
						London, Tuesday, 7. Sepr. 1784
					
					I have now the Pleasure of informing you, (and indeed it is a great one) that I have got the better of that stubborn Monster the Fever & Ague. I thought myself exceedingly unfortunate when I was taken with it,—but I esteem myself fortunate to a much greater Degree in being so soon quit of it. It is to the excellent Advice of Dr. Jefferies, the constant & kind Attention of Mrs. D’Elvin [D’Evelin] & my Father, and to the red Peruvian Bark, that I am indebted for this almost immediate Relief.— I am hower still in a very weak State; The Sea Sickness together with the Fever have brought me very low.— I still continue taking

the Bark twice a day together with the Tincture of the same and shall continue so doing ’till I return home, for fear of certain periodical Returns which it is said this Disease sometimes has.— I am thus particular, knowing from a long Experience, how much you interest yourself in my Welfare. The Detentions I met with in getting here, and the Time I necessarily lost by my sickness, have eat up so great a part of that allotted for my Absence, that I hope, if you have no immediate occasion for my Presence you will permit me to make up for it by continuing here a few Weeks longer than was first intended.— My Father was about going to the Sea side, to bathe &ca. when he heard of my coming hither— This prevented him then, & my Malady since: But he is still anxious of going as necessary to his Health; and in order to see me as much as possible during my short stay, wishes to take me with him: it is but a days Journey & his stay will not be longer than ten or twelve Days: this has almost tempted me to accompany him, tho’ I have not positively determined, fearing least you would not prolong my Congé.— Pray drop me a Line on this head by return of Post, in all probability it will get hither time enough to prevent my going, if it should be contrary to your Wishes.—
					London never was so empty, there is hardly any of the Nobility or Gentry in it,—all are either at their Country Seats or at the Sea Side for the benefit of bathing, which is reckon’d necessary once a Year to the English Habit: for they are all more or less affected with the Scurvy.— Lord Shelburne is at present one of the Bathers, but is expected in Town in two or three Days, I shall make it a point to pay my Respects to him immediately on his Arrival. He has already made me some Compliments through our friend Vaughan, who came several times to

see me during my Illness, and with whom I shall spend Saturday and Sunday next in the Country & Monday Evening, or rather Night, at Mr. Herchalls. Yesterday was the first Day I ventur’d to go out, and I made use of it in making several Visits—and in negotiating with Nicol the Bookseller who packed up Cook’s Voyages, the Affair of your 1st. Vol.— He has promised to let me have it this Week as also the 2d Voyage & other Books you wanted.— I was obliged to take this Business upon myself, Sir Jos Banks being 200 Miles from London. But you may rely on its being compleated. The 1st. Ed. of this last Voyage is now expended—& they sell at 15 and 20 Guineas a Sett—and cannot be got for that at a Booksellers.— They are busy in repairing the Plates & printing a new Edition,—which it is thought will be as eagerly sought after—but will not be equal in Beauty to the first. I have seen Dr. Blagden—who has been very polite to

me—& invited me to all the Scientifical Clubs, at which I shall attend once at least.— I drank tea t’other Day with Paradise & Family—they are exceedingly grateful for the Services you have renderd them.
					I sent Yesterday to Mrs. Blunt to know if Mrs. Hewson was got back to Cheam: She return’d me for Ansr that she was but that she expected her every hour at Kensington; as she had promised to come & spend a few Days with her.— Mrs. B. gave me at the same time a very polite Invitation to call on her— So I purpose going thither this Afternoon.—
					Adieu, my Dearest Sir, my Father waits for me for Breakfast, & I must leave you—tho’ not without telling you that I recd last Night your Letter of the 29 Augt—it gave me infinite Pleasure as it informed me of your getting better—& of your Prowess in going & returning from Auteuil in a Carriage—& of your not having suffer’d for your Temerity:— May you continue improving is the most earnest Desire of your ever dutiful & affectionate Grandson
					
						W. T. Franklin
					
				
				
					No 5. Devonshire Street—Portland Road, is where I now live; it is very near my Fathers, and in a very airy Situation.— Letters may now be directed here.—
					
						P.S. I have been to Kensington seen &c Mrs. Blount—& Mrs. Barwell who happen’d to be there: they both inquired very affecly after you, & would make you a Visit, could they speak French.—
						Mrs. Hewson had changed her Mind—& does not come to Town. So I shall go to Cheam on Friday, with Mr. Whiteford.—
						On my Return, I called on Hutton but he is, as every body, in the Country— I left your Letter.—
					
				
			 
				Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipo-tentiaire / à la Cour de France / à Passy / près Paris.
			